Wells, J.
The plaintiff, by his declaration in set-off in the former action, voluntarily submitted his demand for rent to the determination of the magistrate; and procured its deduction from the amount of damages awarded to the other party. He thereby obtained and accepted satisfaction thereof. It is too late for him now to revoke the authority thus given to the tribunal which he then selected. He had the opportunity to correct the error in the proceedings, by an appeal. He chose to acquiesce in the judgment as it was rendered. He cannot in this action take advantage of the irregularity which he has himself occasioned and of which he has had the benefit. Goodrich v. Yale, 97 Mass. 15. Brigham v. Burnham, 12 Allen, 97. Bodurtha v. Phelon, 13 Gray, 413. He may not have received the full amount of his claim, but his right of action is exhausted.

Judgment for the defendant.